DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Divisional Application
This application is a DIV of 17/067,901, filed 10/12/2020, now PAT 11,350,524, which is a DIV of 16/410,028, filed on 05/13/2019, now abandoned. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Specie A			 The structure as shown in figure 1-3.
Specie B			 The structure as shown in figure 4-5.
Specie C			 The structure as shown in figure 6.
Specie D			 The structure as shown in figure 7-8.
Specie E			 The structure as shown in figure 9-10.
Specie F			 The structure as shown in figure 11-12.
The species are independent or distinct because each of the species had different structural arrangement as shown by respective figure and related description. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require different field of search (e.g. different search strategy / different search queries). Also, the prior art applicable to one specie would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Richard Rozier (Reg. 63,981) on October 19, 2022, a provisional election was made without traverse to prosecute the invention of Specie B, reading on figure 4-5, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-6, and 10-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US 6,049,041), in view of, Su (US 2014/0097021), Yang (US 2009/0013526),  and Dangler (US 7,921,403).


Regarding claim  1, Yoshioka, figure 1-2, discloses a conductive trace interconnect tape for use with a printed circuit board or a flexible circuit substrate, the conductive trace interconnect tape comprising: a top insulating layer  (2) formed from electrically insulating material and configured to provide electrical isolation from electrically conductive objects that are positioned on top of the conductive trace interconnect tape, the top insulating layer having a length greater than a width (see figure), an electrically conductive layer (foil 3, forming patterned elements) positioned underneath the top insulating layer (see figure), the electrically conductive layer formed from electrically conductive material and including a plurality of electrical interconnect traces spaced apart from one another and oriented along the length of the top insulating layer and transverse to the width of the top insulating layer (se figure, column 2, line 44-54)); and a bottom insulating layer (1) positioned underneath the electrically conductive layer, the bottom insulating layer formed from electrically insulating material and configured to provide electrical isolation from electrically conductive objects that are positioned on the printed circuit board or flexible circuit substrate, the bottom insulating layer having a length greater than a width (see figure). 
Yoshioka, does not disclose the top insulating layer including a plurality of first perforations spaced apart from one another and oriented along the width and transverse to the length, each of the first perforations including a series of linearly-aligned through holes in the top insulating layer; and the bottom insulating layer including a plurality of second perforations spaced apart from one another and oriented along the width and transverse to the length, each of the second perforations including a series of linearly-aligned through holes in the bottom insulating layer.
However, providing perforation for various functions, for example, to match impedance, to increase flexibility, marking for subsequent bending, are old and known in the art
Su, figure 2, and 3, discloses a conductive trace interconnect tape (flexible circuit cable) with perforation (slit 16) to be able to bend the cable to forma cluster, and perforation (opening 8) to control the impedance (paragraph 0055).
Yang, figure 1-2, discloses a conductive trace interconnect tape (printed circuit board substrate) with perforation (21, 22) to facilitate bending / folding the substrate (paragraph 0025).
Dangler, figure 2A-2C, discloses a structure with an insulating layer (bonding layer 21) with perforation (23) to control impedance (column 6, line 37 to column 7, line 9).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the structure of Yoshioka with the top insulating layer including a plurality of first perforations spaced apart from one another and oriented along the width and transverse to the length, each of the first perforations including a series of linearly-aligned through holes in the top insulating layer; and the bottom insulating layer including a plurality of second perforations spaced apart from one another and oriented along the width and transverse to the length, each of the second perforations including a series of linearly-aligned through holes in the bottom insulating layer, as taught by Su, Yang, and Dangler, in order to have desired flexibility and to control the impedance.

Regarding claim  5, the modified structure of Yoshioka further discloses wherein each electrical interconnect trace includes a first end which extends beyond a first end edge of the top insulating layer and a first end edge of the bottom insulating layer and an opposing second end which extends beyond an opposing second end edge of the top insulating layer and an opposing second end edge of the bottom insulating layer (see figure).  

Regarding claim  6, the modified structure of Yoshioka further discloses wherein portions of the top insulating layer are selectively removable from the conductive trace interconnect tape (obvious as applied to claim 1 above, to provide the perforation). 

Regarding claim  10, the modified structure of Yoshioka further discloses conductive trace interconnect tape for use with a printed circuit board or a flexible circuit substrate, the conductive trace interconnect tape comprising: a top insulating layer formed from electrically insulating material and configured to provide electrical isolation from electrically conductive objects that are positioned on top of the conductive trace interconnect tape, the top insulating layer having a length greater than a width; a bottom insulating layer positioned underneath the top insulating layer, the bottom insulating layer formed from electrically insulating material and configured to provide electrical isolation from electrically conductive objects that are positioned on the printed circuit board or flexible circuit substrate, the bottom insulating layer having a length greater than a width; and an electrically conductive layer positioned between the top insulating layer and the bottom insulating layer, the electrically conductive layer formed from electrically conductive material and including a plurality of multi-segment electrical interconnect traces, each multi-segment electrical interconnect trace including a first end segment, a spaced apart second end segment, and a central segment connected to the first end segment and the second end segment, the central segment oriented along the lengths of the top insulating layer and the bottom insulating layer, and the first end segment and the second end segment each extending from a side edge of the top insulating layer and the bottom insulating layer (obvious as applied to claim 1 above. The perforation forms as many segments as required.

 Regarding claim  11, the modified structure of Yoshioka further discloses 
wherein the top insulating layer includes a plurality of first perforations spaced apart from one another and oriented along the width and transverse to the length, each of the first perforations including a series of linearly-aligned through holes in the top insulating layer, and the bottom insulating layer includes a plurality of second perforations spaced apart from one another and oriented along the width and transverse to the length, each of the second perforations including a series of linearly-aligned through holes in the bottom insulating layer (obvious as applied to claim 1 above).

 Regarding claim 12, the modified structure of Yoshioka further discloses wherein each first perforations and each second perforations are positioned between the second end segment of a first multi-segment electrical interconnect trace and the first end segment of a second electrical interconnect trace (obvious to have an many segments as required).

 Regarding claim  13, the modified structure of Yoshioka further discloses 
wherein at least one of the first end segment and the second end segment extends from the side edge of the top insulating layer and the bottom insulating layer at a roughly 90 degree angle (obvious as the perforation are transverse to the length). 

 	Regarding claim  14, the modified structure of Yoshioka further discloses wherein the first end segment extends from a first side edge of the top insulating layer and the bottom insulating layer, and the second end segment extends from a second side edge of the top insulating layer and the bottom insulating layer (obvious as applied to claim 1 above, with the perforation transverse to the length).  

Regarding claim  15, the modified structure of Yoshioka further discloses wherein the first end segment and the second end segment each extend from a same side edge of the top insulating layer and the bottom insulating layer (obvious as applied to claim 1 above, with the perforation transverse to the length).  

Claim(s) 2-4, 7-9, and 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified structure of Yoshioka, as applied to claims 1 and 10 above, and further in view of Yamada (US 6,768,052).
Regarding claim  2, the modified structure of Yoshioka does not disclose
a top adhesive layer that bonds a lower surface of the top insulating layer to an upper surface of the electrically conductive layer and an upper surface of the bottom insulating layer.  
	However, bonding a conductive layer with insulating layer with an adhesive layer is old and known in the art.
	Yamada, figure 6, discloses a flexible circuit board with a top insulating layer (15), a bottom insulating layer (11), and a conductor layer between the top and bottom insulating layer, bonded with adhesive layers (14, and 12). Yamada further discloses a support layer (22) on both the sides bonded with adhesive layer (21).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified structure Yoshioka, with a top adhesive layer that bonds a lower surface of the top insulating layer to an upper surface of the electrically conductive layer and an upper surface of the bottom insulating layer, as taught by Yamada, in order to enhance bonding between the insulating layer and the conductor layer.

Regarding claim  3, the modified structure of Yoshioka further discloses a bottom adhesive layer that bonds a lower surface of the bottom insulating layer to a surface of the printed circuit board or flexible circuit substrate (obvious as explained and applied dot claim 2 above, as disclosed by Yamada). 

Regarding claim  4, the modified structure of Yoshioka further discloses a middle adhesive layer that bonds a lower surface of the electrically conductive layer to an upper surface of the bottom insulating layer (obvious as explained and applied to claim 2 above, as disclosed by Yamada). 

Regarding claim  7, the modified structure of Yoshioka further discloses a conductive trace interconnect tape for use with a printed circuit board or a flexible circuit substrate, the conductive trace interconnect tape comprising: a top insulating layer formed from electrically insulating material and configured to provide electrical isolation from electrically conductive objects that are positioned on top of the conductive trace interconnect tape, the top insulating layer having a length greater than a width, the top insulating layer including a plurality of first perforations spaced apart from one another and oriented along the width and transverse to the length, each of the first perforations including a series of linearly-aligned through holes in the top insulating layer; an electrically conductive layer positioned underneath the top insulating layer, the electrically conductive layer formed from electrically conductive material and including a plurality of electrical interconnect traces spaced apart from one another and oriented along the width of the top insulating layer and transverse to the length of the top insulating layer; a bottom insulating layer positioned underneath the electrically conductive layer, the bottom insulating layer formed from electrically insulating material and configured to provide electrical isolation from electrically conductive objects that are positioned on the printed circuit board or flexible circuit substrate, the bottom insulating layer having a length greater than a width, the bottom insulating layer including a plurality of second perforations spaced apart from one another and oriented along the width and transverse to the length, each of the second perforations including a series of linearly-aligned through holes in the bottom insulating layer; a top adhesive layer that bonds a lower surface of the top insulating layer to an upper surface of the electrically conductive layer and an upper surface of the bottom insulating layer; a middle adhesive layer that bonds a lower surface of the electrically conductive layer to an upper surface of the bottom insulating layer; and a bottom adhesive layer that bonds a lower surface of the bottom insulating layer to a surface of the printed circuit board or flexible circuit substrate (obvious as applied to claim 1 and 2 above). 

 Regarding claim  8, the modified structure of Yoshioka further discloses
wherein each electrical interconnect trace includes a first end which extends beyond a first side edge of the top insulating layer and a first side edge of the bottom insulating layer and an opposing second end which extends beyond an opposing second side edge of the top insulating layer and an opposing second side edge of the bottom insulating layer (obvious as applied to claim 5 above).  

Regarding claim  9, the modified structure of Yoshioka further discloses wherein portions of the top insulating layer are selectively removable from the conductive trace interconnect tape (obvious as applied to claim 6 above).  

  Regarding claim  16, the modified structure of Yoshioka further discloses a top adhesive layer that bonds a lower surface of the top insulating layer to an upper surface of the electrically conductive layer and an upper surface of the bottom insulating layer (obvious as applied to claim 2 above).  

Regarding claim  17, the modified structure of Yoshioka further discloses comprising a bottom adhesive layer that bonds a lower surface of the bottom insulating layer to a surface of the printed circuit board or flexible circuit substrate (obvious as applied to claim 2 above).  

Regarding claim  18, the modified structure of Yoshioka further discloses
a middle adhesive layer that bonds a lower surface of the electrically conductive layer to an upper surface of the bottom insulating layer (obvious as applied to claim 2 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stotz (US 7,091,422), figure 1B, discloses a conductive trace interconnect tape with a top insulating layer (24) formed from electrically insulating material, a bottom insulating layer (16) positioned underneath the electrically conductive layer, a conductive layer (layer forming element 12), and adhesive layers, above and below the conductive layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / October 21, 2022